Exhibit 13.1 INDEX TO FINANCIAL STATEMENTS Man-AHL Diversified I L.P. Financial Statements Report of Independent Registered Public Accounting Firm F-2 Statements of Financial Condition as of December 31, 2008 and 2007 F-3 Statements of Operations For the Years Ended December 31, 2008 and 2007 F-4 Statements of Changes in Partner’s Capital For the Years Ended December 31, 2008 and 2007 F-5 Statements of Cash Flows For the Years Ended December 31, 2008 and 2007 F-6 Notes to Financial Statements F-7 Man-AHL Diversified Trading Company L.P. Financial Statements Report of Independent Registered Public Accounting Firm F-12 Statements of Financial Condition as of December 31, 2008 and 2007 F-13 Statements of Operations For the Years Ended December 31, 2008 and 2007 F-15 Statements of Changes in Partner’s Capital For the Years Ended December 31, 2008 and 2007 F-16 Statements of Cash Flows For the Years Ended December 31, 2008 and 2007 F-17 Notes to Financial Statements F-18 Man-AHL Diversified I L.P. (A Delaware Limited Partnership) Financial Statements as of and for the Years Ended December31, 2008 and 2007, and Independent Auditors’ Report REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Partners of Man-AHL Diversified I L.P.: We have audited the accompanying statements of financial condition of Man-AHL Diversified I L.P. (aDelaware Limited Partnership) (the “Partnership”) as of December31, 2008 and 2007, and the related statements of operations, changes in partners’ capital, and cash flows for the years then ended. These financial statements are the responsibility of the Partnership’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Partnership is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal controls over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Partnership’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the financial position of Man-AHL Diversified I L.P. as of December31, 2008 and 2007, and the results of its operations, changes in its partners’ capital, and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Deloitte & Touche LLP February 20, 2009 F-2 MAN-AHL DIVERSIFIED I L.P. (A Delaware Limited Partnership) STATEMENTS OF FINANCIAL CONDITION AS OF DECEMBER 31, 2008 AND ASSETS 2008 2007 CASH AND CASH EQUIVALENTS $ 8,729,540 $ 4,225,671 INVESTMENT IN MAN-AHL DIVERSIFIED TRADING COMPANY L.P. 219,241,465 59,555,095 DUE FROM MAN-AHL DIVERSIFIED TRADING COMPANY L.P. 7,575,576 889,224 OTHER ASSETS 295 771 TOTAL $ 235,546,876 $ 64,670,761 LIABILITIES AND PARTNERS’ CAPITAL LIABILITIES: Redemptions payable $ 4,516,740 $ 605,316 Subscriptions received in advance 8,729,540 4,225,671 Management fees payable 566,720 150,779 Incentive fees payable 2,079,483 - Servicing fees payable 283,360 - Brokerage commissions payable - 67,505 Accrued expenses 129,273 66,100 Total liabilities 16,305,116 5,115,371 PARTNERS’ CAPITAL: General Partner - Class A (186 unit equivalents outstanding at December 31, 2008 and 2007, respectively) 683,098 539,353 Limited Partners - Class A (51,957 and 20,393 units outstanding at December 31, 2008 and 2007, respectively) 190,432,028 59,016,037 Limited Partners - Class B (7,674 and 0 units outstanding at December 31, 2008 and 2007, respectively) 28,126,634 - Total partners’ capital 219,241,760 59,555,390 TOTAL $ 235,546,876 $ 64,670,761 NET ASSET VALUE PER OUTSTANDING UNIT OF PARTNERSHIP INTEREST - CLASS A $ 3,665.21 $ 2,893.93 NET ASSET VALUE PER OUTSTANDING UNIT OF PARTNERSHIP INTEREST - CLASS B $ 3,665.22 $ - See accompanying notes and attached financial statements of Man-AHL Diversified Trading Company L.P. F-3 MAN-AHL DIVERSIFIED I L.P. (A Delaware Limited Partnership) STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 2008 2007 NET INVESTMENT INCOME ALLOCATED FROM MAN-AHL DIVERSIFIED TRADING COMPANY L.P.: Interest income $ 2,492,000 $ 1,765,730 PARTNERSHIP EXPENSES: Brokerage commissions 948,403 1,360,742 Management fees 4,126,825 1,383,412 Incentive fees 8,391,295 1,521,277 Servicing fees 1,184,322 - Other expenses 297,763 88,026 Total expenses 14,948,608 4,353,457 Net investment loss (12,456,608 ) (2,587,727 ) REALIZED AND UNREALIZED GAINS ON TRADING ACTIVITIES ALLOCATED FROM MAN-AHL DIVERSIFIED TRADING COMPANY L.P.: Net realized trading gains on closed contracts 42,015,371 8,575,935 Net change in unrealized trading gains on open contracts 4,031,911 220,673 Net gains on trading activities allocated from Man-AHL Diversified Trading Company L.P. 46,047,282 8,796,608 NET INCOME $ 33,590,674 $ 6,208,881 NET INCOME PER UNIT OF PARTNERSHIP INTEREST - CLASS A $ 771.28 $ 338.26 NET INCOME PER UNIT OF PARTNERSHIP INTEREST - CLASS B $ 274.31 $ - See accompanying notes and attached financial statements of Man-AHL Diversified Trading Company L.P. F-4 MAN-AHL DIVERSIFIED I L.P. (A Delaware Limited Partnership) STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL FOR THE YEARS ENDED DECEMBER 31, 2 CLASS A CLASS B TOTAL Limited Partners General Partner Limited Partners Amount Units Amount Units Amount Units Amount Units PARTNERS’ CAPITAL — December 31, 2006 $28,997,055 11,346 $476,310 186 $- - $29,473,365 11,532 - Subscriptions 29,283,185 11,063 - 29,283,185 11,063 Redemptions (5,410,041) (2,016) - (5,410,041) (2,016) Net income 6,145,838 - 63,043 - - - 6,208,881 - PARTNERS’ CAPITAL — December 31, 2007 $59,016,037 20,393 $539,353 186 $- - $59,555,390 20,579 Subscriptions 118,611,424 36,802 - - 25,952,784 7,921 144,564,208 44,723 Redemptions (17,620,992) (5,238) - - (847,520) (247) (18,468,512) (5,485) Net income 30,425,559 - 143,745 - 3,021,370 - 33,590,674 - PARTNERS’ CAPITAL — December 31, 2008 $190,432,028 51,957 $683,098 186 $28,126,634 7,674 $219,241,760 59,817 See accompanying notes and attached financial statements of Man-AHL Diversified Trading Company L.P. F-5 MAN-AHL DIVERSIFIED I L.P. (A Delaware Limited Partnership) STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 33,590,674 $ 6,208,881 Adjustments to reconcile net income to net cash used in operating activities: Purchases of investment in Man-AHL Diversified Trading Company L.P. (140,764,875 ) (29,126,711 ) Sales of investment in Man-AHL Diversified Trading Company L.P. 22,931,435 9,194,525 Net change in appreciation of investment in Man-AHL Diversified Trading Company L.P. (48,539,282 ) (10,562,338 ) Changes in assets and liabilities: Other assets 476 (476 ) Management fees payable 415,941 76,159 Incentive fees payable 2,079,483 - Servicing fees payable 283,360 - Brokerage commissions payable (67,505 ) 4,376 Accrued expenses 63,173 16,638 Net cash used in operating activities (130,007,120 ) (24,188,946 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from subscriptions 145,268,746 31,650,150 Payments on redemptions (10,757,757 ) (4,948,165 ) Net cash provided by financing activities 134,510,989 26,701,985 NET INCREASE IN CASH 4,503,869 2,513,039 CASH AND CASH EQUIVALENTS Beginning of Year 4,225,671 1,712,632 CASH AND CASH EQUIVALENTS End of Year $ 8,729,540 $ 4,225,671 SUPLEMENTAL DISCLOSURE OF NON-CASH TRANSACTIONS: Non-cash contributions of partners' capital $ 3,799,331 $ 156,474 Non-cash redemptions of partners' capital $ (3,799,331 ) $ (156,474 ) See accompanying notes and attached financial statements of Man-AHL Diversified Trading Company L.P. F-6 MAN-AHL DIVERSIFIED I L.P. (A Delaware Limited Partnership) NOTES TO FINANCIAL STATEMENTS AS OF AND FOR THE YEARS ENDED DECEMBER31, 2 1. ORGANIZATION OF THE PARTNERSHIP Man-AHL Diversified I L.P. (a Delaware Limited Partnership) (the “Partnership”) was organized in September 1997 under the Delaware Revised Uniform Limited Partnership Act and commenced operations on April 3, 1998, for the purpose of engaging in the speculative trading of futures and forward contracts. The Partnership is a “feeder” fund in a “master-feeder” structure whereby the Partnership invests substantially all of its assets in Man-AHL Diversified Trading Company L.P. (the “Trading Company”). Man-AHL (USA) Corp., a Delaware corporation, was the general partner and trading advisor of the Partnership and the Trading Company until April1, 2005, when it transferred its trading advisory business to its affiliate, Man-AHL (USA) Ltd. (the “Advisor”), a United Kingdom company, and its commodity pool operations to its affiliate, Man Investments (USA) Corp. (the “General Partner”), a Delaware corporation and a registered investment adviser under the Investment Advisers Act of 1940. Man Investments Holdings Limited, a United Kingdom holding company that is part of Man Group plc, a United Kingdom public limited company, is the sole shareholder of the Advisor, and Man Investments Holdings Inc., a Delaware corporation that is part of Man Group plc, is the sole shareholder of the General Partner. Effective July 1, 2008, the Partnership issued a new share class, Class B.Class B was created solely for retirement plan investors. The fee structure is identical to Class A. The Partnership’s interests are distributed through the Partnership or other selling agents, including Man Investments Inc. (“MII”), an affiliate of the Advisor and General Partner, MII, is a registered broker-dealer and a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”). On January 28, 2008, the Partnership filed a registration statement with the Securities and Exchange Commission to allow over 500 investors in the Partnership. 2. SIGNIFICANT ACCOUNTING POLICIES The Partnership prepares its financial statements in conformity with accounting principles generally accepted in the United States of America. The following is a summary of the significant accounting and reporting policies used in preparing the financial statements. Investment in Man-AHL Diversified Trading Company L.P. — The Partnership’s investment in the Trading Company is valued at fair value at the Partnership’s proportionate interest in the net assets of the Trading Company. Investment transactions are recorded on a trade date basis. The performance of the Partnership is directly affected by the performance of the Trading Company. Attached are the financial statements of the Trading Company, which are an integral part of these financial statements.Valuation of investments held by the Trading Company is discussed in the notes to the Trading Company’s financial statements. The Partnership can redeem any or all of its limited partnership interests in the Trading Company at any month-end at the net asset value per unit of the Trading
